DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Applicant’s terminal disclaimer over patent US 10,658,593 filed on 03/16/2021 and accepted on 03/18/2021 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara on 03/15/2021.

The application has been amended as follows: 

In the claims: 

An organic light emitting display device, comprising:
	at least one light emitting part between an anode and a cathode, 
wherein the at least one light emitting part comprises at least one organic layer,

wherein the first P-type charge generation layer comprises a compound represented by Chemical Formula 1:

    PNG
    media_image1.png
    159
    271
    media_image1.png
    Greyscale
	Chemical Formula 1
where 
R1 to R6 include independently one among hydrogen, a substituted or unsubstituted aryl group with 6 to 12 carbon atoms, a substituted or unsubstituted heteroaryl group with 1 to 12 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a substituted or unsubstituted alkyl group with 1 to 12 carbon atoms, a substituted or unsubstituted alkoxy group with 1 to 12 carbon atoms, a substituted or unsubstituted ether group with [[1]] 2 to 12 carbon atoms, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, and a trimethylsilyl group, and at least one of R1 to R6 comprises a cyano group, and
Z1 and Z2 are independently represented by the following Chemical Formula 2:

    PNG
    media_image2.png
    46
    85
    media_image2.png
    Greyscale
	Chemical Formula 2
where A and B independently represent one among a hydrogen atom, a substituted or unsubstituted aryl group with 6 to 12 carbon atoms, a substituted or unsubstituted heteroaryl group with 1 to 12 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a substituted or unsubstituted alkyl group with 1 to 12 carbon atoms, a substituted or unsubstituted alkoxy group with 1 to 12 carbon atoms, a substituted or unsubstituted ether group with [[1]] 2 to 12 carbon atoms, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, and a trimethylsilyl group,
wherein Z1 and Z2 are attached via a double bond between a carbon atom bound to A and B of Chemical Formula 2 and the indacene ring of Chemical Formula 1. 

2.	The organic light emitting display device of claim 1, wherein a substituent of the substituted aryl group, the substituted heteroaryl group, the substituted alkyl group, the substituted alkoxy group or the substituted ether group includes an alkyl with [[1]] 2 to 12 carbon atoms, an aryl with 6 to 15 carbon atoms, a hetero alkyl with 1 to 15 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, or a trimethylsilyl group.
15.	An organic light emitting display device, comprising:
	a first light emitting part between an anode and a cathode; 
	a second light emitting part on the first light emitting part; and
	a charge generation layer having a first P-type charge generation layer between the first light emitting part and the second light emitting part, 
wherein the first P-type charge generation layer comprises a compound represented by Chemical Formula 1:

    PNG
    media_image1.png
    159
    271
    media_image1.png
    Greyscale
Chemical Formula 1
where 
 
R1 to R6 each independently represents one among a hydrogen atom, a substituted or unsubstituted aryl group with 6 to 12 carbon atoms, a substituted or unsubstituted heteroaryl group with 1 to 12 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a substituted alkyl group with 1 to 12 carbon atoms, a substituted or unsubstituted alkoxy group with 1 to 12 carbon atoms, a substituted or unsubstituted ether group with [[up]]2 to 12 carbon atoms, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, and a trimethylsilyl group, and at least one among R1 to R6 comprises a cyano group, and
1 and Z2 are independently represented by the following Chemical Formula 2:

    PNG
    media_image2.png
    46
    85
    media_image2.png
    Greyscale
	Chemical Formula 2
where A and B independently represent one among a hydrogen atom, a substituted or unsubstituted aryl group with 6 to 12 carbon atoms, a substituted or unsubstituted heteroaryl group with [[up]]1 to 12 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a substituted or unsubstituted alkyl group with 1 to 12 carbon atoms, a substituted or unsubstituted alkoxy group with 1 to 12 carbon atoms, a substituted or unsubstituted ether group with [[up]]2 to 12 carbon atoms, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, and a trimethylsilyl group,
wherein Z1 and Z2 are attached via a double bond between a carbon atom bound to A and B of Chemical Formula 2 and the indacene ring of Chemical Formula 1.

16.	The organic light emitting display device of claim 15, wherein 2 to 12 carbon atoms, an aryl with 6 to 15 carbon atoms, a hetero alkyl with 1 to 15 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, or a trimethylsilyl group.

29.	An organic light emitting display device, comprising:
	a hole injection layer on an anode; 
	a hole transport layer on the hole injection layer; 
	a light emitting layer on the hole transport layer;  
	an electron transport layer on the light emitting layer; and
	a cathode on the electron transport layer,   
wherein the hole injection layer comprises a compound represented by Chemical Formula 1:

    PNG
    media_image1.png
    159
    271
    media_image1.png
    Greyscale
Chemical Formula 1
where
R1 to R6 each independently represents one among a hydrogen atom, a substituted or unsubstituted aryl group with 6 to 12 carbon atoms, a substituted or unsubstituted heteroaryl group with 1 to 12 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a substituted alkyl group with 1 to 12 carbon atoms, a substituted or unsubstituted alkoxy group with 1 to 12 carbon atoms, a substituted or unsubstituted ether group with [[1]] 2 to 12 carbon atoms, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, and a trimethylsilyl group, and at least one among R1 to R6 comprises a cyano group, and
Z1 and Z2 are independently represented by the following Chemical Formula 2:

    PNG
    media_image2.png
    46
    85
    media_image2.png
    Greyscale
	Chemical Formula 2
where A and B independently represent one among a hydrogen atom, a substituted or unsubstituted aryl group with 6 to 12 carbon atoms, a substituted or unsubstituted heteroaryl group with [[up]]1 to 12 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a substituted or unsubstituted alkyl group with 1 to 12 carbon atoms, a substituted or unsubstituted alkoxy group with 1 to 12 carbon atoms, a substituted or unsubstituted ether group with [[up]]2 to 12 carbon atoms, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, and a trimethylsilyl group,
wherein Z1 and Z2 are attached via a double bond between a carbon atom bound to A and B of Chemical Formula 2 and the indacene ring of Chemical Formula 1.

30.	The organic light emitting display device of claim 29, wherein a substituent of the substituted aryl group, the substituted heteroaryl group, the substituted alkyl group, the 2 to 12 carbon atoms, an aryl with 6 to 15 carbon atoms, a hetero alkyl with 1 to 15 carbon atoms and 1 to 4 heteroatoms one among O, N, S, and Si, a cyano group, a fluorine group, a trifluoromethyl group, a trifluoromethoxy group, or a trimethylsilyl group.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Independent claims 1, 15 and 29 are each directed to organic electronic devices comprising specific structure and composition requirements, specifically each require a material present that is of chemical formula 1. 

A search of the prior art did not identify these devices. 
The closes prior art corresponds to Cho et al (US 2014/0117338) (Cho) in view Marks et al (US RE44304) (Marks). Cho teaches the device structures such as those instantly claimed but fails to teach the compound of formula 2. Marks teaches compounds similar to the compounds of formula 2 but does not teach or suggest compounds of the chemical formula 2. The compounds of chemical formula 1 of Marks are not merely positional isomers of the compounds of formula 2 of Marks and therefore faced with the teachings of Cho in view of Marks, the average skilled artisan would not envision the materials of chemical formula 1 as instantly claimed. Furthermore, neither Cho, Marks or the prior art as a whole either alone or in combination suggest the modification of the devices of Cho in view of Marks to arrive at the claimed devices comprising a compound of chemical formula12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-34 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786